The Chief Justice
delivered the opinion of the court.*
This was a bill filed by Eastin against the heirs f>( Thomas Watkins, who, he áíledges, in his lifetime, put intp his haiids land warrants, with directions to him to locate the same uon such terms as he could affordand he avers that he did locate the warrants and claims one half of the land, in virtue of the custom of the country.
The heirs being infants, answered by their guardian, and put the complainant on the proof of his case.
On a final hearing, the circuit court decreed á conveyance of a moiety of the land, to which decree this writ of error is prosecuted.
The idea that one who located lands for another was en-¿¡(jé£| }0 a par{ 0f ]and for making the location, in virtue the custom of the country, without any expressagreement to that effect, has long since been exploded, and as the complainant has neither ¿Hedged nor proyéd any such agreement, the decree for the conveyance of a part of the land is clearly erroneous. He is, undoubtedly, entitled to a pecuniary compensation for his services, and under proper circumstances, a court of equity might retain the bill, and give the appropriate relief. But this is a naked case, divested of ail circumstances which can give to a court of equity jurisdiction, and the complainant must, therefore, be ieft to his remedy at law.
-Decree reversed with costs, and the cause remanded, that the bill may be reversed with costs.

Absent, Judge Logan.